Citation Nr: 0909792	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to type II diabetes 
mellitus.

4.  Entitlement to service connection for depression, to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1973 including service in the Republic of Vietnam, and his 
decorations include the Vietnam Service Medal with Two 
Campaign Credits and the Vietnam Campaign Medal with 60 
device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.  An April 
2005 decision of a Decision Review Officer continued the 
denial of the Veteran's claims.  

In December 2006, the Veteran submitted additional evidence 
in the form of Social Security Administration (SSA) and VA 
medical records, which were accompanied by a waiver of 
initial RO consideration.  Nevertheless, in view of the 
action taken below, initial consideration of this evidence by 
the RO should be undertaken.

In July 2008, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the Veteran's hearing has been added to the record. 

The claims for service connection for an anxiety disorder and 
depression, to include as secondary to type II diabetes 
mellitus, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

At the July 2008 hearing before the Board, the Veteran 
withdrew his appeals concerning entitlement to service 
connection for emphysema and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for emphysema and 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the 
appellant without his or her express written consent.  38 
C.F.R. § 20.204(c) (2008).

In June 2005, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issues of entitlement to service 
connection for emphysema and hypertension, as identified in 
the April 2005 statement of the case.  However, at his July 
2008 videoconference hearing before the Board, the Veteran 
stated that he was withdrawing the appeals as to those two 
issues.  The Board finds that the Veteran's statement, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeals, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning the issues of service connection for 
emphysema and hypertension.  The Board, therefore, has no 
jurisdiction to review those claims and they are dismissed.  
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  


ORDER

The claim for entitlement to service connection for 
emphysema, to include as secondary to exposure to Type II 
diabetes mellitus, is dismissed.

The claim for entitlement to service connection for 
hypertension, to include as secondary to exposure to Type II 
diabetes mellitus, is dismissed.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to the disposition of the Veteran's claims of 
entitlement to service connection for anxiety disorder and 
depression.  

The Veteran, through his representative, asserts that his 
anxiety order and depression had their onset in service and 
were also aggravated by the type II diabetes mellitus for 
which he has been service connected since November 2002.  
Therefore the Board will consider the Veteran's claims for 
service connection for anxiety order and depression both on a 
direct basis and as secondary to his service-connected 
diabetes mellitus.

At the July 2008 videoconference hearing before the Board, 
the Veteran reported that in July 1972, during his period of 
active service, he was hospitalized after a suicide attempt.  
He stated that he went on to receive in-service treatment for 
depression and migraine headaches, which a neurologist found 
to be "nerve related or stress related."  The Veteran 
further testified that following his discharge from service, 
in the late 1970s or early 1980s, he sought treatment and was 
prescribed medication for depression and anxiety at "Charlie 
Rutherford," a private hospital in Connecticut.  
Parenthetically, the Board notes that while the Veteran's 
statements were transcribed as "Charlie Rutherford," it 
appears that he was referring to Charlotte Hungerford 
Hospital in Torrington, Connecticut.  The Veteran indicated 
that he did not seek additional treatment for psychiatric 
problems until October 2001 following a bout of depression 
that culminated in another suicide attempt. 

The record reflects that the Veteran was afforded a VA mental 
disorders examination in June 2004 in which it was noted that 
he was hospitalized for "a couple months" at a VA Medical 
Center in New Haven, Connecticut, in October 2001.  The 
Veteran told the VA examiner that, after moving to Florida, 
he received additional treatment for depression and anxiety 
at the VA Medical Center in Bay Pines from November 2003 to 
February 2004.  The Veteran stated that he was prescribed 
medication for his symptoms, but that this medication was 
discontinued after February 2002 "because it was felt his 
problems had abated."  

Clinical examination revealed some "minor situational 
anxiety," but was otherwise negative for any current 
psychiatric symptoms, including suicidal or homicidal 
ideations, visual or auditory hallucinations, sleep or 
appetite disturbances, anger or irritability, or problems 
with memory, concentration, focus, insight, or social 
judgment.  It was expressly noted that the Veteran was "not 
experiencing any depression at this time," and that while 
"he did have a little bit of anxiety at times," this 
appeared "to be a normal state of functioning for him" and 
he felt that he could manage it.  Additionally, it was noted 
that the Veteran did not have current psychiatric problems 
that impacted his ability to function occupationally and 
socially and that he got "along okay with people" and 
enjoyed social contact.

Based upon the Veteran's statements, the clinical 
examination, and a review of the claims folder, the VA 
examiner found that while the Veteran had experienced 
depression and anxiety in the past, he did not have "any 
emotional or psychological symptoms which would be consistent 
with a psychiatric diagnosis at this time."  Having 
concluded that the Veteran did not meet the diagnostic 
criteria for depression and anxiety disorder, the examiner 
did not proceed to reach the question of whether any current 
psychiatric disorder was directly related to service or 
aggravated by the Veteran's service-connected type II 
diabetes mellitus.

Although the June 2004 VA examiner found nothing in the 
Veteran's claims folder suggesting that the Veteran suffered 
from any symptoms warranting a diagnosis of depression or 
anxiety, his SSA records thereafter show that he underwent a  
psychological evaluation in September 2004, which indicated 
that the Veteran currently had an affective disorder that 
affected his ability to concentrate. Additionally, the 
Veteran testified at the July 2008 videoconference hearing 
that, following the June 2004 examination, he received 
additional treatment for depression and anxiety at the VA 
Medical Center in Bay Pines.  Significantly, however, no VA 
treatment records dated after August 2004 have yet been 
associated with the claims folder.  Because VA is on notice 
that there may be outstanding VA treatment records that 
contain information pertinent to the appellant's claims, 
additional efforts to obtain those records should be made.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, the Board finds that private medical records 
may be outstanding.  As noted above, the Veteran testified at 
the July 2008 videoconference hearing that he received 
treatment for depression and anxiety in the late 1970s or 
early 1980s at a private hospital in Connecticut.  The 
Veteran indicated that he was uncertain whether those records 
had been destroyed.  However, given that the Board is on 
notice that private treatment records may exist that are 
relevant to the Veteran's claims, and since this case is 
already being remanded for additional development, the Board 
finds that an effort to obtain those private medical records 
should be made.

Finally, the Board finds that a remand for an additional VA 
examination is necessary in order to fully and fairly assess 
the merits of the Veteran's claims.  VA is required to 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record 'indicate' that the claimed disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

The Board recognizes that at his June 2004 VA examination, 
the Veteran was found not to meet the diagnostic criteria for 
any psychiatric disorder, including depression or anxiety.  
However, given that the clinical evidence and lay statements 
from the Veteran indicate that he received subsequent 
treatment for depression or anxiety, the Board finds that a 
remand for an additional examination and opinion is necessary 
in order to fairly address the merits of his service 
connection claims.  That opinion, moreover, should 
specifically address whether the Veteran has any current 
psychiatric disorders, to include depression or anxiety, 
which are directly related to service and/or were either 
caused or aggravated by his service-connected diabetes 
mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
Veteran's claims folder all treatment 
records from the VA Medical Center in Bay 
Pines, Florida, dated from September 2004 
to the present.

2.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records dated in the 
1970s and 1980s from Charlotte 
Hungerford Hospital in Torrington, 
Connecticut.  All efforts to secure 
those records must be documented in the 
claims folder.

3.  After the above development has 
been completed, make arrangements for 
the Veteran to be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran meets the 
diagnostic criteria for depression or 
anxiety disorder, and if so, whether 
any currently diagnosed psychiatric 
disability had its onset during active 
service or is related to any in-service 
disease or injury.

If the examiner does not find that the 
Veteran has depression or an anxiety 
disorder directly related to service, 
he or she should state whether it is at 
least as likely as not (50 percent or 
greater) that any currently diagnosed 
psychiatric disability was either (a) 
caused or (b) aggravated by the 
Veteran's service-connected type II 
diabetes mellitus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Then, readjudicate the issues 
remaining on appeal.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


